DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 June 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al., USPN 2018/0158034, in view of Yoon et al., USPN 2020/0162238.
With regard to claims 1, 8, and 15, Hunt discloses a system, including a processor of a transactions validation node (0027), a memory on which are stored machine readable instructions that when executed by the processor (0050), cause the 
With regard to claims 2, 9, and 16, Hunt in view of Yoon discloses the system of claim 1, as outlined above, and Yoon further discloses apply a hashing algorithm to verify the predicates (0012). It would have been obvious for one of ordinary skill in the art, before the instant effective filing sate, to implement the hash verification of Yoon to protect and verify blockchains of Hunt in view of Yoon, for the motivation of improving security and authentication.
With regard to claims 3, 10, and 17, Hunt in view of Yoon discloses the system of claim 1, as outlined above, but do not disclose using non-interactive-zero-knowledge proofs to verify the documents. The examiner takes official notice that it is well known in the art to use non-interactive-zero-knowledge proofs for verification, such as Pinocchio. It would have been obvious for one of ordinary skill in the art, before the instant effective 
With regard to claims 4, 11, and 18, Hunt in view of Yoon discloses the system of claim 1, as outlined above, and Hunt further discloses representing the document commitments as nodes (0023, 0005). The motivation to combine remains the same as outlined above in reference to claim 1.
With regard to claims 5, 12, and 19, Hunt in view of Yoon discloses the system of claim 1, as outlined above, and Hunt further discloses storing the predicates and the proofs for predicates proven on the documents at each node (0025, 0038). The motivation to combine remains the same as outlined above in reference to claim 1.
With regard to claims 6, 13, and 20, Hunt in view of Yoon discloses the system of claim 1, as outlined above, and Hunt further discloses using edges of the DRG to reflect similarity and inclusion relationships with associated proofs for the same predicates (0049). The motivation to combine remains the same as outlined above in reference to claim 1.
With regard to claims 7 and 14, Hunt in view of Yoon discloses the system of claim 1, as outlined above, and Hunt further discloses using the predicates and the DRG to infer new predicates on the nodes of the DRG (0049). The motivation to combine remains the same as outlined above in reference to claim 1.
Cited References
Gallagher et al., USPN 2020/0195437, discloses generating commitments based on profile data to be added to a blockchain (0005), but was not seen as the best art as he does not disclose generating a relationship graph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.